869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank GRIM, Jr., Plaintiff-Appellant,v.Lewis MOORE;  William Lingrell;  Gary Kimbal;  RogerCrunutte, Defendants-Appellees.
No. 88-3984.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of appellant's failure to respond to this court's order of November 21, 1988, directing him to show cause as to why the appeal should not be dismissed for lack of jurisdiction.


2
Review of the record indicates that the final judgment was entered on September 21, 1988, and that the notice of appeal, was filed in the district court on October 24, 1988.  Accordingly, the notice of appeal was three days late.  Moreover, by failing to respond to this court's order of November 21, 1988, appellant has provided no information upon which it might be determined that the appeal was rendered timely pursuant to the Supreme Court's decision in Houston v. Lack, --- U.S. ----, 108 S.Ct. 2379, 2383-85 (1988).


3
An appellant's failure to file a timely notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory, jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.